       Case 2:19-cv-07952-FMO-MAA Document 14 Filed 09/24/19 Page 1 of 1 Page ID #:87

                                                                                                       9/24/2019

                                                                                                         CW

                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
 FOUR JAYS MUSIC COMPANY,                                               CASE NUMBER
                                                                                              2:19-cv-07952-FMO-MAA
                             v.                          Plaintiff(s)

 APPLE, INC., et al.,                                                ORDER ON APPLICATION OF NON-RESIDENT
                                                                     ATTORNEY TO APPEAR IN A SPECIFIC CASE
                                                       Defendant(s).             PRO HAC VICE
 The Court, having determined whether the required fee has been paid, and having reviewed the Application of Non-Resident
 Attorney to Appear in a Specific Case Pro Hac Vice filed by
 Giskan, Oren S.                                                                  of Giskan Solotaroff & Anderson LLP
 Applicant’s Name (Last Name, First Name & Middle Initial                              90 Broad Street, 10th Floor
 (212) 847-8315                         (646) 520-3237                                 New York, NY 10004
 Telephone Number                       Fax Number
 ogiskan@gslawny.com
                              E-Mail Address                                           Firm/Agency Name & Address
 for permission to appear and participate in this case on behalf of
 FOUR JAYS MUSIC COMPANY



 Name(s) of Party(ies) Represent                         _X_ Plaintiff(s) __ Defendant(s) __
 Other:
 and designating as Local Counsel
 Hyman, Allen                                                                     of   LAW OFFICES OF ALLEN HYMAN
 Designee’s Name (Last Name, First Name & Middle Initial                               10737 1/2 Riverside Drive
 73371                            (818) 763-4676              (818) 763-
                                                                                       N. Hollywood, CA 91602
                                                              4676
   Designee’s Cal. Bar No.         Telephone Number              Fax Number

                              E-Mail Address                                           Firm/Agency Name & Address
 HEREBY ORDERS THAT the Application be:
 X GRANTED
 __ DENIED:        __ for failure to pay the required fee.
                   __ for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                   __ for failure to complete Application:
                   __ pursuant to L.R. 83-2.1.3.2: __ Applicant resides in California; __ previous Applications listed indicate Applicant is
                       regularly employed or engaged in business, professional, or other similar activities in California.
                   __ pursuant to L.R. 83-2.1.3.4; Local Counsel: __ is not member of Bar of this Court; __ does not maintain office District.
                   __ because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: __ be refunded __ not be refunded.

 Dated:      September 24, 2019                                                        /s/ Fernando M. Olguin, U.S. District Judge


G-64                                                     ORDER
